DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 03/12/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outer side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "a welding means" in line 5.  A welding means is also introduced in claim 1. Is the second instance referring back to the first instance introduced in claim 1? If so, please clarify. 

Claim 2 recites the limitations “a cutting means” in line 8. A cutting means is also introduced in claim 1. Is the second instance referring back to the first instance introduced in claim 1? If so, please clarify. 
Claim 2 recites the limitation "the back" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the palm" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "a hand" in lines 3 and 4.  A user’s hand is introduced in claim 1? Is “a hand” in claim 3 referring back to the user’s hand introduced in claim 1? If so, please clarify. 
Claim 6 recites the limitation "the outside cutting means" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the winding direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the outer side cutting means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the bottom" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
10 recites the limitation "the same" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-5, 9, 11-16 are dependent claim 1. Thus, they carry similar deficiency as claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over William James Fairclough (GB 2458133A) (hereinafter Fairclough).
Regarding claim 1, Fairclough discloses an apparatus for producing and putting on gloves, comprising welding and cutting means (22) which is capable of welding and cutting first elastic film (46) and second elastic film (48) at a position on the outer side of a contour of a user’s hand in a state in which the user’s had is sandwiched between the first elastic film and second elastic film (Fig. 2; Page 2, Ln 30-34; Page 5, Ln 23-33). 
Regarding claim 2, Fairclough discloses a welding means (22) for welding the first elastic film and the second elastic film at a first outer side position that is a position on the outer side of the contour of a user’s hand in a state where the hand is sandwiched between the first elastic film and the second elastic film; and 
a cutting means (Page 7, Ln 7-10) for cutting the first elastic film and the second elastic film at a second outer side position that is a position further on the outer side than the first outer side position;
a first hand holding portion that can house a portion on the back side of a hand is formed in the first member (18);
a second hand holding portion that can house a portion on the palm side is formed in the second member (16); and
a face on the back side of the hand makes contact with the first elastic film (46), a face on the palm side makes contact with the second elastic film (48), and the hand is housed in a space (20) formed by the first hand holding portion and the second hand holding portion in a state where the hand is sandwiched between the first member and the second member (Fig. 1).

Regarding claim 4, Fairclough discloses wherein the first frame member (18) and the second frame member are configured so as to be closest to a position having a predetermined distance from the user’s hand when the first frame member and the second frame member approach to each other (Fig. 1; paragraph connecting pages 7 and 8).
Regarding claim 5, Fairclough disclsoes wherein the welding and cutting means are fixed to a recess formed on the first frame member (20, 18 ) and a pressing means for pressing the welding and cutting means is disposed inserted in the recess on the second frame member (20, 16). These parts are interchangeable. The placement of welding and cutting means on the second frame member (20, 16) would not destroy the invention of Fairclough. 
Regarding claim 6, Fairclough discloses wherein the cutting and welding means in a state where user’s hands are sandwiched between the first elastic film (46) and the second elastic film (48), at a location outside of an outline of the hand, is configured to weld and cut the first elastic film and the second elastic film similar in shape to the user’s hand (Fig. 1 -3);
the welding and cutting means for cutting the first elastic film and the second elastic film into a quadrilateral shape outside a portion where the first elastic film and the second elastic film are welded and cut (Fig. 1). Faircloug further discloses a dedicated separating device for example a cutting device to cut the first and second film (Page 7, Ln 7-10). The benefit of 
Regarding claims 7 and 8, Faircloug discloses two portions (46 and 48) can be supplied from respective reels. In this case, the two supply paths could be controlled and driven by common parts, or separately by dedicated parts (Page 8, Ln 4-10). Thus, the two supply paths can be separated in desired dimensions.  
Regarding claim 9, Faircloug discloses wherein a portion coming into contact with the user’s hand is formed in the first frame member and the second frame member so as to fit together in the shape of individual user’s hands (Fig. 1). 
Regarding claim 10, Faircloug discloses wherein the welding and cutting means is disposed at the bottom of a groove formed on the first member or the second member or the welding and cutting means is disposed at substantially the same height as the surface of the side both members facing on either the first member or the second member (Fig 1-3).
Regarding claim 11, Faircloug discloses comprising stretching means for stretching the first elastic film and the second elastic film prior to welding and cutting the first elastic film and the second elastic film by the welding and cutting means (Page 7, Ln 12-15). 
Regarding claim 12, Faircloug discloses fixed guides (corresponding to adjustment mechanism) for guiding and regulating the progress of the glove making material through the glove making apparatus (Page 7, Ln12-15). It would have been obvious to adjust the size of the glove to accommodate hands with different size. 
Regarding claim 13, Faircloug discloses wherein the welding and cutting means is a thin plate-like electric heating member (Fig. 3, RC 22).

Regarding claim 15, Faircloug discloses sensor (32) indicating that the module (16) and (18) have closed. It would have been obvious to program the sensor (32) to execute second emergency operation if the hand between the modules are at different location to assure the safety of the user’s hand. 
Regarding claim 16, Faircloug disclsoes the sensing device (52) is able to detect when the user removes his/her hands from the recesses (20) in the module 18, this is sensed by the sensing devices (52) which causes the associated inputs to the control unit (28) to go low. Thus, when the hand is removed a third emergency response is executed to maintain the safety of the user’s hand. Furthermore, given the complexity of apparatus it would have been obvious to use multiple sensors which can execute multiple emergency operation to maintain the user’s safety. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL I PATEL/Primary Examiner, Art Unit 1746